A Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,4, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park(US 20170101056) in view of Savaresi (US 20180326906) as evidenced by F.G. Jansen. 
Regarding claim 1, Park teaches:
a control module comprising a power line and a control circuit for controlling operation of the scooter radar detection system (a sensing unit 160, a controller 170, an interface unit 180, and a power supply unit 190(0064)..Examples of vehicles include two-wheeled cars such as motorcycles(003))
the power line being electrically connected to a battery of the scooter (The power supply unit 190 may supply power required to operate the respective components under the control of the controller 170. In particular, the power supply unit 190 may receive power from, for example, a battery(0121))
a plurality of detection radars disposed on two sides of the scooter (In addition, it will be clear to those skilled in the art that, in some embodiments, the radar 162, the LiDAR 163, and the ultrasonic sensor 164 may be mounted in different numbers and at different positions(0152))
being in signal connection with the control module so as to be controlled by the control module and operate (controller configured to: obtain motion characteristics of the moving object based on the movement of the moving object detected by the sensing unit(0007))
a plurality of alert units disposed on two sides of the scooter (the controller is configured to, based on (i) the determination that one of the one or more sub-areas overlaps the predicted route of the vehicle and (ii) illumination outside the vehicle, provide an audio alert or a visual alert to the moving object(0021))
being in signal connection with the control module so as to be controlled by the control module and generate an alert (the controller is configured to, based on (i) the determination that one of the one or more sub-areas overlaps the predicted route of the vehicle and (ii) illumination outside the vehicle, provide an audio alert or a visual alert to the moving object(0021))
Park fails to teach:
a vibration alert module disposed below a seat and being in signal connection with the control module so as to be controlled by the control module and vibrate
However, Savaresi teaches:
a plurality of alert units disposed on two sides of the scooter (The warning signal is generated by a warning unit 38 which is for example located on handlebar 7 and is defined for example by one or more LED or is defined by a unit generating vibration positioned on the handlebar or on other parts of the motorcycle(0068))
being in signal connection with the control module so as to be controlled by the control module and generate an alert (If it is found that the object is coming closer, the control unit activates an alarm (0007))
a vibration alert module disposed below a seat and being in signal connection with the control module so as to be controlled by the control module and vibrate (The warning signal is generated by a warning unit...by a unit generating vibration positioned on the handlebar or on other parts of the motorcycle(0068))
Park and Savaresi are considered analogous since they are both in the field of radar detection for vehicles therefore it would have been obvious to someone of ordinary skill in the art before the effective filling date to combine the teachings of Park with Savaresi to have a better system in which there are warnings designed to warn the driver of obstacles of vehicles being in either a blind zone or closely approaching the driver.
Regarding claim 2, Park further teaches two said detection radars are disposed on two sides of the scooter, respectively, by putting the detection radars on two sides of a central line joining a front wheel and a rear wheel, respectively (In addition, it will be clear to those skilled in the art that, in some embodiments, the radar 162, the LiDAR 163, and the ultrasonic sensor 164 may be mounted in different numbers and at different positions(0152 and Fig 4, elements 163 and 163 on the back vehicle)).
Regarding claim 4, Park in view of Savaresi do not specifically mention  wherein the two detection radars each have an emitting surface for emitting radar waves. However it is obvious that any radar attached to a moving vehicle would have some sort of emtting surface to protect the sensor from outside factors such as rain. 

Regarding claim 8, Park in view of Savaresi do not specifically mention  wherein the two detection radars each have an emitting surface for emitting radar waves. However it is obvious that any radar attached to a moving vehicle would have some sort of emitting surface to protect the sensor from outside factors such as rain. 
Park in view of Savaresi also do not specifically disclose the emitting surface having a normal, and an included angle between the normal and the central line is 40 ~ 50, however that is obvious as radar which is used for object detection in vehicles would have an angular field of view of around 40 degrees. This is supported by F.G. Jansen in his article “Automotive radar sensor for ultra short range applications”. In this article it is stated : “Transmit and receive antennas have equal design with a Half Power Beam Width (HPBW) of ± 40 degrees and ± 10 degrees in azimuth and elevation direction, respectively” (Page 3, Par 2)
Claims 3, 5 - 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20170101056) in view of Savaresi (US 20180326906) in further view of Wu (US 20180222387). 
Regarding claim 3, Park in view of Savaresi teach the limitations set forth above however they fail to teach wherein the two detection radars flank a license plate.
However, Wu teaches please see FIG. 3, in the embodiment, the left radar device 21 and the right radar device 22 are electrically connected with the main control panels 3(0043).

Regarding claim, 5 Park and Savaresi teach the limitations set forth above however they fail to teach wherein two said alert units are flash alert devices integrated into rear-view mirrors on two sides of the scooter, respectively.
However, Wu teaches main control panel 3B1 can control the left indicator lamp 5B1 to flicker(0053)...main control panel 3B2 can control the right indicator lamp 5B2 to be in the flickering state(0054)
Park, Savaresi, and Wu are considered analogous since they are in the field of radar detection for vehicles therefore it would have been obvious to someone of ordinary skill in the art before the effective filling date to combine the teachings of Park with Savaresi to have a better system in which there are indicators on the side view mirrors which assist driver in warning them that there are vehicles or objects in their blind spots and to proceed with caution.
Regarding claim 6, Park and Savaresi teach the limitations set forth above however they fail to teach wherein two said alert units are flash alert devices integrated into rear-view mirrors on two sides of the scooter, respectively.
However, Wu teaches main control panel 3B1 can control the left indicator lamp 5B1 to flicker(0053)...main control panel 3B2 can control the right indicator lamp 5B2 to be in the flickering state(0054)
Park, Savaresi, and Wu are considered analogous since they are in the field of radar detection for vehicles therefore it would have been obvious to someone of ordinary skill in the art before the effective filling date to combine the teachings of Park with Savaresi to have a better system in which 
Regarding claim 7, Park and Savaresi teach the limitations set forth above however they fail to teach further comprising a holder flanked by the two detection radars, with the license plate centrally disposed at the holder.
However, Wu teaches please see FIG. 3, in the embodiment, the left radar device 21 and the right radar device 22 are electrically connected with the main control panels 3(0043).
Park, Savaresi, and Wu are considered analogous since they are in the field of radar detection for vehicles therefore it would have been obvious to someone of ordinary skill in the art before the effective filling date to combine the teachings of Park with Savaresi to have a better system in which there are radars placed in separate areas in the rear of the vehicle in order to have a wider field of view. 
Related Document(s)
The following document was not used for rejection but more for providing obviousness to a rejection.
“Automotive radar sensor for ultra short range applications”, F.G.Jansen, The 18th International Radar Symposium IRS 2017, June 28 – 30, 2017, Prague, Czech Republic.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTEM MELKUNOV whose telephone number is (571)272-3331. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARTEM MELKUNOV/               Examiner, Art Unit 3648                                                                                                                                                                                         
/VLADIMIR MAGLOIRE/               Supervisory Patent Examiner, Art Unit 3648